 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 271 of the International Association of Machinists, AFL-CIO [Hardie-Tynes Manufacturing Company]andJ.W. ChaneyJohn West, An Agent of Local 271, International Association ofMachinists,AFL-CIOand J.W.ChaneyLloydC. Bradley, An Agent of Local 271, International Asso-ciation of Machinists,AFL-CIOandJ.W. ChaneyLocal 271 of the International Association of Machinists, AFL-CIOandDan M. JonesLloydC. Bradley, An Agent of Local 271, International Associa-tion of Machinists,AFL-CIOandDan M. JonesJohn West, An Agent of Local 271, International Association ofMachinists,AFL-CIOandDan M. JonesLocal 271, International Association of Machinists,AFL-CIOandPaul SchnaderJohn West,An Agent of Local 271, International Association ofMachinists,AFL-CIOandPaul SchnaderLloyd C. Bradley, An Agent of Local 271, International Associa-tion of Machinists,AFL-CIOandPaul Schnader.Cases Nos.10-CB-643, 10-CB-644, 10-CB-645, 10-CB-646, 10-CB-647, 10-CB-648, 10-CB-649, 10-CB-650, and 10-CB-651.March 06, 1959DECISION AND ORDEROn April 25, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin these cases, and hereby adopts the findings and conclusions ofthe Trial Examiner only to the extent consistent with our decisionherein.The Trial Examiner found that the Respondents did not violateSection 8(b) (2) and (1) (A) of the Act by attempting to cause theCompany to discharge the three complainants 1 herein.We dis-agree, for the followingreasons :1Schnader,Chaney, and Jones.123 NLRB No. 41. LOCAL 271 OF THE INT'L ASSOCIATION OF MACHINISTS4271.During the period material herein, the Company and the Re-=spondentUnion had a contract which required maintenance ofmembership in good standing for those employees who voluntarily.joined the Union.The bylaws of the Union provided that a memberwho held two jobs would be subject to having charges filed againsthim and the Union could take such action as it thought fit.The three complainants, at the time of the incident herein, wereemployed by the Company and each also held another job. Theywere members of the Union. On December 12, 1957, the three werecalled to a company office where the latter's president, Stobert, andWest and Bradley, business representatives of the Respondent Union,among others, were present.The three complainants, who were credited by the Trial Examiner,testified,inter alia,that Business Representative West told CompanyPresident Stobert that the contract required maintenance of mem-bership in good standing and that, as the complainants had violatedtheUnion's bylaws, the Company would have to discharge them.They further testified that President Stobert stated that he did notread the contract that way and that before he would take any actionagainst the three employees, the contract would have to spell outsuch a rquirement in no uncertain terms.West's response, accord-ing to the complainants, was to threaten Stobert with labor troubleif he did not comply.2Business Representative West testified 3 that he had madea verbalagreement with the Company that the latter would make, and post, arule prohibiting the holding of other jobs by its employees on painof discharge.He further testified that he asked the Company todischarge the three complainants, but that such request was madepursuant to the verbal agreement and not the written contract andthe Union's bylaws. In partial agreement, the three complainantstestified thatWest, in addition to requesting their discharge pur-suant to the contract, also asked for their termination pursuant tothis alleged verbal agreement, but that President Stobert deniedmaking any such agreement, and refused to discharge them.After the above discussion had taken place, the meeting termi-nated.The three complainants, at the time of the hearing, werestill employed by the Company and were also working for otheremployers.The Respondents apparently have made no further at-tempts to get the Company to take action against them.2 Although the TrialExaminercredits the testimony of the threecomplainants,and setsforth part of their testimony in the Intermediate Report, he omits from the report theirtestimony that west actually requested the Company to discharge them. Instead, theimport of that part of their testimony set forth in the Intermediate Report (exceptingperhaps Jones' testimony) is that west -merely made aconditionalrequest for their dis-charge, if they should lose their good standing in the Union.IThe parties stipulated that three other witnesses would testify to the sane effectaswest. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn this state of facts, the Trial Examiner found no violation ofthe Act.Although his rationale is not clear, he apparently believedthat in order to find a violation herein, it was necessary to showactual discrimination.4Obviously, it is also a violation of Section8(b) (2) and (1) (A) of the Act toattemptto cause discrimination,which occurred here.It is clear that the parties' written contract does not provide thatemployees be discharged if they hold two jobs, but merely providesfor maintenance of membership in good standing.Under such cir-cumstances, the Respondents could lawfully seek to have the Com-pany terminate the employment of the three complainants, pursuantto that contract, only if they had not paid their initiation fees anddues.We find, therefore, that, as West's demand for their dischargewas based at least in part on the written contract, and was predicatedon their failure to perform an obligation of union membership otherthan the payment of dues and initiation fees, the Respondentsviolated Section 8(b) (2) and (1) (A) of the Act.52.Although the Intermediate Report is not clear, it seems thatone reason why the Trial Examiner found no violation herein wasbecause he apparently felt that, as a practical matter, no real harmhad been done. The Trial Examiner characterized the Respondents'actions as "nothing other than the letting off of steam" and he foundthat "no one was hurt as the result of the alleged verbal explosion."However, the Respondents did attempt to cause the discharge of thethree complainants on the above occasion.Therefore, a complainthaving been issued and the case brought for hearing before the TrialExaminer, he erred in not finding that the Respondents had violatedthe Act.We must, nevertheless, confess to a certain sympathy with thisview of the Trial Examiner.As set forth above, the Company re-fused to comply with the Respondents' demand that it take actionagainst the complainants; this incident has not been repeated; andthe affair has apparently blown over and been forgotten.However,as it violation of the Act has occurred herein, we shall provide aremedial order.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, as set forth above, which havebeen found to constitute unfair labor practices, occurring in connec-4It also seems that the Trial Examiner found no violation for another reason whichwe shall discuss later in the text.b In view of our finding of a violation because of West's demand pursuant to the writtencontract, we find it unnecessary to, and we do not, pass upon the question whether theparties had the verbal agreement alleged by West. The Trial Examiner apparently foundthat the parties had no such agreement. Cf.Daugherty Company, Inc.,112 NLRB 98T;International Longshoremen'sandWarehousemen's Union,Local No.10, Independent(Pacific MaritimeAssociation),121 NLRB 938. LOCAL 271 OF THE INT'L ASSOCIATION OF MACHINISTS429t.ionwith the operations of the Company involved herein, have aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices,we shall order them to cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act.ORDERUpon the entire record in these cases and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Local 271of the International Association of Machinists, AFL-CIO, its offi-cers, representatives, successors, assigns, and agents, including theRespondents John West and Lloyd C. Bradley, shall:1.Cease and desist from :(a)Attempting to cause Hardie-Tynes Manufacturing Company,or any other employer, to discriminate against J. W. Chaney, DanM. Jones, and Paul Schnader, or any other employee, in violationof Section 8(a) (3) of the Act or to discriminate against an em-ployee with respect to whom membership in such organization hasbeen denied or terminated on some ground other than his failure totender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership.(b) In any like or related manner restraining or coercing em-ployees of Hardie-Tynes Manufacturing Company, or any otheremployer, in the exercise of their rights guaranteed in Section 7 ofthe Act, except to the extend that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8(a) (3) of theAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its offices in Birmingham, Alabama, copies of thenotice attached hereto marked "Appendix." GCopies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondents, be posted immediatelyupon receipt thereof, and be maintained by them for 60 consecutivedays thereafter in conspicuous places where notices to members areIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 430DECISIONSOF NATIONALLABOR RELATIONS BOARDcustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or coveredby any other material.(b)Furnish to the Regional Director for the Tenth Region signedcopies of the notice attached hereto as an Appendix for posting atthe premises of Hardie-Types Manufacturing Company, in placeswhere notices to its employees are customarily posted, if it is willingto do so.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps the Respond-ents have taken to comply herewith.MEMBER BEAN,dissenting:I cannot agree with my colleague that the Respondents violatedthe Act by attempting to cause the Company to discharge the Charg-ing Parties.If the Company on its own motion had discharged the ChargingParties for holding a second job elsewhere, I would think that suchfacts, standing alone, do not amount to a violation of Section8(a) (3) of the Act.7 I am not satisfied here, any more than I wasinDaugherty,"that if the Company had acted, not on its own mo-tion, but because the Union had demanded such action on the groundthat the Charging Parties held second jobs elsewhere, a violation ofSection 8(a) (3) would have spelled out. It necessarily follows thatthe Union would not be in violations of Section 8(b) (2) by causingor attempting to cause the Company to make the discharges.9It appears irrelevant whether or not the Company has a contractobligating it to discharge employees holding second jobs elsewhere,although parenthetically I might say that, like the Trial Examiner,I do not discredit uncontradicted testimony that there was such anoral agreement which the Company later refused to honor. Itseems to me to be likewise irrelevant that the Union had an appar-ently lawful maintenance-of-membership contract with the Companyas well as a rule or bylaw stating that its members should not holdsecond jobs, for I do not see how either converts otherwise lawfulv Section 8(a) (3) provides in pertinent part that it is an unfair labor practice for anemployer to make discharges to encourage or discourage membership in any labor organiza-tion.As the Board and the courts have repeatedly held, an employer does not violate thisprovision by making dischargesfor any other reason, whether good or bad,or for noreason at all.8Daugherty Company,112 NLRB 986, 989.'Section 8(b) (2) provides in pertinent part that it is an unfair labor practice for alabor organization or its agents to cause or attempt to cause an employer to violateSection 8(a)(3).As has frequently been held,a labor organization does not violate thisprovision by attempting to cause discrimination for any reason not related to membershipor nonmembership.Daugherty Company,supra.See alsoInternational Longshorermen'sand Warehousemen'sUnion(Pacific Maritime Association),121 NLRB 938. LOCAL 271 OF THE INT'L ASSOCIATION OF MACHINISTS431action into violations of Section 8(a) (3) or 8(b) (2).See theInternational Longshoremen's Union, etc.case,supra,where at page939 it was pointed out that the general policy of the respondentlabor organization was to discipline its own members who cursedtheir bosses, and it was applying the same union policy to the com-plainant, who was not one of its members. The dismissal of thecomplaint in that case can hardly be taken to mean that the con-trary result would have been reached if the complainant had been amemberof the respondent labor organization and thus subject toits rules.A review of the facts in this case satisfies me that the actualreason for the Respondents' attempt to cause the discharge of theCharging Parties is their holding of second jobs. I cannot regardthis economic reason as outlawed by the Act just because it was aunion which took the action.Despite the fogginess occasioned bythe maintenance-of-membership contract or the Union's rule makingthis economic reason a matter of general union policy, it should notobscure the testimony that the discharges werenotrequested for anunlawful reason.Accordingly, I would dismiss the complaint.APPENDIXNOTICETO ALL MEMBERSOF LOCAL 271 OF THE INTERNATIONAL ASSO-CIATION OFMACHINISTS,AFL-CIO, AND ALL EMPLOYEES OFHARDIE-TYNESMANUFACTURING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT attempt to cause Hardie-Tynes ManufacturingCompany, or any other employer, to discriminate against J. W.Chaney, Dan M. Jones, and Paul Schnader, or any other em-ployee, in violation of Section 8(a) (3) or to discriminate againstan employee with respect to whom membership in such organiza-tion has been denied or terminated on some ground other thanhis failure to tender the periodic dues and initiation fees uni-formly required as a condition of acquiring or retaining mem-bership.WVE WILL NOT in any like or related manner restrain or coerceemployees of Hardie-Tynes Manufacturing Company, or anyother employer, in the exercise of their rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected byan agreementrequiringmembership in a labor 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization as a condition of employment as authorized by Sec-tion 8(a) (3) of the Act.LOCAL 271 OF THE INTERNATIONAL ASSO-CIATION OF MACHINISTS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)By-------------------------------------(JOHN WEST,Agent)By-------------------------------------(LLOYD C. BRADLEY,Agent)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn January 3, 1958, J. W. Chaney filed three identical charges with the TenthRegion of the National Labor Relations Board alleging unfair labor practices by(1) Local 271 of the International Association of Machinists, AFL-CIO; (2) JohnWest, an agent of Local 271, International Association of Machinists; and (3)Lloyd C. Bradley, an agent of Local 271, International Association of Machinists.On the same day Dan M. Jones and also Paul Schnader each filed three chargesidentical with those above mentioned.All nine charges alleged that (a) Local 271; (b) John West; and (c) Lloyd C.Bradley had:On or about December 12, 1957, caused or attempted to cause Hardie-TynesMfg. Co. to discriminate in regard to the hire and tenure of employment ofthe undersigned, in order to encourage or discourage membership in the saidlabor organization.The charges were received in the Atlanta, Georgia, office of Region Ten, NationalLabor Relations Board on January 6, 1958, and docketed as, 10-CB-643 through10-CB-651.The Regional Director for the Tenth Region of the Board under date of Feb-ruary 25, 1958, issued an order consolidating the cases for purposes of hearingtogether with a consolidated complaint and notice of hearing, which was dulyserved on the parties, all pursuant to Section 10(b) of the National Labor Rela-tionsAct and Sections 102.15 and 102.33 of the Board's Rules and Regulations,Series 6, as amended.'The complaint alleged that Local 271 of the InternationalAssociation ofMachinists,AFL-CIO, and its agents, John West and Lloyd C.Bradley, had engaged in and were engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act.2With respect to the unfair labor practices the complaint alleged:Respondent Union had in force and effect at all times material herein a by-law, rule, or regulation forbidding its members holding two or more jobssimultaneously in the machinists' trade and providing for disciplinary actionin the case of violations thereof.On or about December 12, 1957, the Respondents by Respondent West andRespondent Bradley attempted to cause the Employer to discharge J.W.1A copy of the original charges in Cases Nos. 10-CB-643 through 10-CB-651, inclusive,filed January 3, 1958, was served upon the respective Respondents on January 6, 1958.2 Local 271, International Association of Machinists, AFL-CIO, is herein called theRespondent Union, John West, an agent of the Respondent Union, is herein calledRespondent West, and Lloyd C. Bradley, an agent of the Respondent Union, herein calledRespondent Bradley (Respondent Union, Respondent West, and Respondent Bradley arecollectively called theRespondents). LOCAL 271 OF THE INT'L ASSOCIATION OF MACHINISTS433Chaney,Dan M.Jones and Paul Schnader who are members of RespondentUnion for violating the said bylaw,rule or regulation.The Respondents duly filed an answer in which they denied they had engagedin any of the unfairlabor practices alleged.Pursuant to notice a hearing on the consolidated complaint was held at Bir-mingham, Alabama,March 18, 1958, before Louis Plost,the duly designated TrialExaminer.The General Counsel was represented by counsel,the Respondents bya Grand Lodge Representative of the International Union, they being herein re-ferred to in the names of their principals.The parties participated in the hearingand were afforded full opportunity to be heard,to examine and cross-examinewitnesses,to introduce evidence bearing upon the issues,to argue orally, and tofilebriefs,proposed findings of fact, and/or conclusions of law with the TrialExaminer.The parties waived oral argument and the right to file briefs.At the close of the General Counsel's case the Trial Examiner denied a motionby the Respondents to dismiss the complaint.The Trial Examiner granted a motion by the General Counsel to conform thepleadings to the proof with respect to spellings, names,places, and like minorvariances.Upon the entire record, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Hardie-Tynes Manufacturing Company, not a party but the Employer ofthe Charging Parties herein and under contract with the Respondent Union, isnow and has been at all times material herein,an Alabama corporation main-taining its principal office and place of business at Birmingham,Alabama, and isengaged in the business of manufacturing and metal machine work.The Hardie-Tynes Manufacturing Company, during the past 12 months, whichperiod is representative of all times material herein,performed contracts for out-of-State customers valued in excess of $500,000, and performed contracts directlyconnected with the National Defense effort valued in excess of$100,000.II.THE RESPONDENTSThe Respondent Union is a labor organization within the meaning of Section2(5) of the Act.Respondent John West,at all times material herein, was a duly authorized agentof said Respondent Union with authority to act in its behalf.RespondentLloyd C.Bradley, at all times material herein,was a duly au-thorized agent of said Respondent Union with authority to act in its behalf.III.THE UNFAIR LABOR PRACTICESThe Respondent Union and Hardie-TynesManufacturing Company(Hardie-Tynes)are and were at all times material herein parties to a valid collective-bargaining contract which contains the usual maintenance-of-membership clause.The complaint alleges violation of Section 8(b)(1)(A)and (2)of the Act bytheRespondents in that they attempted to cause Hardie-Tynes to discriminateagainst certain employees.The pertinent section reads:[Sec. 8](b) It shall be an unfair labor practice for a labor organization oritsagents-(1) to restrain or coerce(A) employees in the exercise of the rightsguaranteed in section 7:Provided,That this paragraph shall not impair theright of a labor organization to prescribe its own rules with respect to theacquisition or retention of membership therein; or(B) an employer in theselection of his representatives for the purpose of collective bargaining or theadjustment of grievances;(2) to cause or attempt to cause an employerto discriminate against anemployee in violation of subsection(a) (3) orto discriminate against an em-ployee with respect to whom membership in such organization has beendenied or terminated on some ground other than his failure to tender theperiodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership;[Emphasis supplied.]508889-60-vol. 123-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaul Schnader, the Charging Party in 10-CB-649, 650, 651, testified that he hasbeen employed by Hardie-Tynes for some 10 months; that together with his jobatHardie-Tynes he was regularly employed on a job elsewhere, working at thesecond job after he finished for the day at Hardie-Tynes.Schnader further testified that some 2 months before the hearing, which timehe could not fix more definitely by day, date, or month 3 he was called into theoffice of his supervisor; that upon arrival there he found present, J.W. Chaney(theCharging Party in 10-CB-643, 644, 645), Dan M. Jones (Charging Partyin 10-CB-646, 647, 648), Lloyd C. Bradley and John West, business representa-tives of the Respondent Union, Herman Taylor and Harry Ullman,4 and Mr.Stobert, the president of Hardie-Tynes.According to Schnader, Business Repre-sentativeWest "opened the meeting by disclosing his purpose." Schnader testified:He [West] had opened up this meeting and to the best of my knowledge heread from the By-Laws of the union an article stating there was a regulationin the By-Laws opposing work being done part time, on part time jobs, andthat we were in violation of that By-Law so far as the union was concerned.Q. (By Mr. Smith.) Now, did he stop there or did he go further or didanything else happened?A. At that- point he had made the statement that it was known that wewere working part time jobs and thatwe were in violation of the Union By-Laws, and under those conditions we were subject to dismissal from theunion.[Emphasis supplied.]According to Schnader,BusinessRepresentativeWest then asked Stobert "hisopinion" on an employee's holding a job elsewhere while in his employ andStobert replied that he did not like it,But he had no actual objection against it. In other words, he told us whatwe did after 3:30 was strictlyour business.Schnader's testimony, which the Trial Examiner believes will be clearer if quotedthan paraphrased, continued as follows:Mr. SMITH: ... Did Mr. West say anythingelse toMr. Stobert?The WITNESS: I believe at that point Mr. West had made the statement toMr. Stobert that in the past atone time oranotherMr. Stobert said that hewould posta notice inthe shop that anybody that was known to be workinga part-time job would be subject todismissal fromthe company.The WITNESS: From thatpoint hetoldMr. Stobertifwe didn'tremainmembers ofthe unionin good standing for the duration of the contract itwould be the company's duty according to the company's contract,todismissus.[Emphasis supplied.]Mr. Stobertsaidhe wouldnot go along withthat.Mr.West stood up andtold him if he didn't he would havesomeof thedamndestlabor trouble hehad ever had.Upon thisnote the meetingadjourned.Schnader testified that neitherhe nor anyother employeewas discharged as aresult of themeeting,there hasbeen no change in his relationshipwith Hardie-Tynes since the meeting, he being still employed there.The Respondent Union has not causedor attempted to cause"labor trouble"atHardie-Tyner despite the alleged threatmadeby itsbusinessagent.Apparentlynothing other than the "letting off of steam" at themeetingever occurred andno one washurt as a result of the alleged verbalexplosion.According to Schna-der,who is credited, the businessagentstated Schnaderwas subject to dismissalfrom the Union, and merely asked for the Employer'sopinion on anemployee'sholding two jobs and as herein found Schnaderwas notexpelledfrom the Respond-ent Union,and still maintainshismembership as requiredas a condition of his em-ployment by Hardie-Tynes.Dan M. Jones, the Charging Partyin10-CB-646, 647, 648, corroboratedSchnader's testimony with respect to the meeting above referred to. Jones testifiedthat he has been employed by Hardie-Tynes for 41 years andhas beena memberof the Respondent Union since Hardie-Tynes and theRespondentUnion entered3 Other testimony fixed the dateas December 12, 1957.'Not Identified by Schnaderbut who were later shown to be members of the UnionEmployeesCommittee in the plant. LOCAL 271 OF THE INT'L ASSOCIATION OF MACHINISTS435into contract,which he estimated to be "five years";he testified that he heldanother job with his job at Hardie-Tynes,that at the meeting West stated thatStobert had agreed to post a notice that employees holding other jobs in additionto their jobs with the Company would be discharged, and that Stobert deniedever agreeing to do so; that West called attention to the fact that Jones held twojobs and:The WITNESS:He said: "If you don't discharge him it will be in violationof the contract."Also when he said about promising to put that verbal agree-ment up there,the notice,that anybody working two jobs would be dis-charged, and he asked him not to hedge out on him.TRIAL EXAMINER:Did he specifically ask him to discharge you?The WITNESS:He said: "If you don'tdischarge him there will be thedamndest labor trouble ... .Jones further testified:.Q. (By Mr. Fagan.)And you went on back to work and nothing has everoccurred?A. Yes, that is right.Q. Nothing has happened to you or any other employee since that, hasthere?A. No, nothing has happened.It is just like it was.J.W. Chaney,10-CB-643, 644, 645,the remaining member of the group filingthe charges upon which the instant matter is based, corroborated the previoustestimony regarding the meeting,which he fixed as occurring December 12, 1957,testified that he has been employed by Hardie-Tynes for 17 years, and a memberof the Respondent Union "ever since Hardie-Tyner has been organized."Chaneyfurther testified:Q. Have you ever worked a part-time job in addition to your duties at theHardie-TynesManufacturing Company?A. I have and do.Q. Has the company ever asked you or told you to quit your job, yoursecond job,that is?A. No; the company hasn't no.Q. Has the union?A.Well, when I read that piece out of the By-Laws about working twojobs, a part-time job, that is the only time they told me.Regarding his working conditionsafterthe December 12 meeting Chaney testified:Q.Have they at any time said anything to you at all about working onanother job?A. No, the company hasn't.Q. Do you know of anybody who has been discharged by this companybecause they worked two jobs?A. No.Q. Do you know anybody who has been discharged by the company be-cause of non-payment of dues?A. No.It is clear from the testimony of the three Charging Parties, which is credited,that although the Respondent Union through its business agent informed them thattheUnion'sbylaws prohibited a member holding two jobs simultaneously, theywere not threatened with loss of employment by the Respondent Union,nor wastheir discharge requested because they'violated the Union's rules.John R. West, the business representative of the Respondent Union, testifiedthat on behalf of the Union he had made a verbal agreement with Hardie-Tynesthat it make and post a rule prohibiting the holding of other jobs by its employeeson pain of discharge;that he called President Stobert for a meeting regardingthe violation of this rule by the Charging Parties and Stobert suggested callingthem and the Union's committee in the plant to the meeting;that the meeting washeld as agreed and that in the presence of all according to West:I requested Mr. Stobert and pointed out to him the verbal agreement we hadreached and asked Mr. Stobert to discharge these employes because theywere in violation of the verbal agreement we had reached.that Stobert stated"he could not do it."West further testified that his request was not made on the basis of any bylawof the Respondent Union but: 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas on the basis that these employees were in violation of the verbal agree-ment we had with Mr. Stobert and Hardie-Tynes Manufacturing Company.West, however, admitted that he read the applicable bylaw to the meeting.Hetestified:Q. And you requested Mr. Stobert if these men were in violation of thecompany's working rules that he had agreed that they would be discharged?A. Let me answer that this way: When we go into this type of meetingsI am prone to cover everything on top of the table.Actually I read theseBy-Laws for the purposes of these three plaintiffs to show that they were inviolation of the Local Lodge By-Laws but that did not apply as far as merequesting a discharge because we had a verbal agreement with Hardie-Tynes.TRIAL EXAMINER: Did you ask that they be discharged?The WITNESS: Yes, on the violation of the verbal agreement; not on ac-count of these By-Laws.ConclusionThat a statute is to be strictly construed is axiomatic.One must not lose sight of the fact that the Act is concerned only with thepublic interestandnot with private rightsof the individuals who are affected.Section 8(b)(1)(A) and (2) of the Act upon which the instant matter isgrounded is designed in the public interest to allay industrial strife which inter-feres with the normal flow of commerce by protecting an employee from an un-fair labor practice occasioned by a labor organization and is so framed that theemployees, the employer, and the labor organization are all affected.Subsection (1) (A) of Section 8(b) of the Act prohibits a labor organizationfrom interfering with employees in their enjoyment of the basic rights guaranteedin Section 7 of the Act but here the Act envisions that employees are also mem-bers of a labor organization and in accordance with the theory that it (the Act)isonly concerned with the public interest subsection (1) (A) immediately statesthat its provisions "shall not impair the right of a labor organization to prescribeitsown rules with respect to the acquisition or retention of membership therein;"A labor organization may refuse membership to or deprive individuals of mem-bership but it cannot go beyond the confines of its own organization and interferewith the employment rights of any employee by causing an employer to dis-criminate against such an individual except in the one specified instance providedin the Act.5Having in Section 8(b)(1)(A) fixed the relationship of a labor organizationand its members of would-be members the Act, in Section 8(b)(2), immediatelybrings the relationship of the labor organization and the employer into play withrespect to the rights of employees.In Section 8(a)(3) the Act provides that a labor organization and an employermay enter into a contract which under certain conditions will bind a third party,not a party thereto, the third party being a member of, or an applicant for, mem-bership in the labor organization, however Section 8(a) (3) promptly offers pro-tection to the employee whose employment rights are being affected by thissomewhat unusual legal grant in providing:That no employer shall justify any discrimination against an employee fornonmembership in a labor organization (A) if he has reasonable grounds forbelieving that such membership was not available to the employee on thesame terms and conditions generally applicable to other members, or (B) ifhe has reasonable grounds for believing that membership was denied orterminated for reasons other than the failure of the employee to tender theperiodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership.Section 8(b)(2) of the Act in complete harmony and accord with the citedprovision of Section 8(a)(3) prohibits a labor organization from conduct intended:to cause or attempt to cause an employer to discriminate against an employeein violation of subsection (a) (3) or to discriminateagainst an employee with5 The "proviso to Section 8(b) (1) (A) protects the union's right to prescribe its ownrules with respect to the acquisition or retention of membership, [but] it does not authorizethe union to extend the effective scope of these rules so that they determine the right of amember to the acquisition or retention of a job."N.L.R.B. v. Philadelphia Iron Works,Inc.,211 F. 2d 937, 940-941 (C.A. 3). LOCAL 2 71 OF THE INT'L ASSOCIATION OF MACHINISTS437respect to whom membership in such organization has been denied or ter-minatedon some ground other than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring orretainingmembership. (Emphasis supplied.)Thus Section 8(a) (3) of the Act is concerned with protecting all the rightsguaranteed employees and the language specifically protecting employees, who aresubject to a contract they may or may not have negotiated is again repeated inSection 8(b)(2). It is significant that this protection is of employment rights, inwhich a labor organizationis ina limited manner permitted to interfere.It is also axiomatic that in construing a statute all its provisions must be readtogether.A resume of the meaning of provisions applicable to the instant matterare in order: (a) Membership in a labor organization may be made a conditionof employment; (b) a labor organization may fix its own rules for membership;and (c) a labor organization may not meddle with employment except on onesingle condition.This provisionmeans that although under its rules a labororganizationmay refuse membership it cannot, as long as an employee subjectto the terms of a valid contract continues to tender dues, cause his dischargeeither because it will not admit him or has expelled him for any reason otherthan such nonpayment; and an employer who would discharge an employee at thebehest of a labor organization at a time he himself had reason to believe thatthe employee in question was being denied membership or terminated for somereason other than nonpayment of dues would himself be engaging in an unfairlabor practice.The right to select and retain his own employees is jealously guarded by mostemployers as a "natural right" while the right of a union to admit and disciplinemembers is equally sacred to a labor organization, but the right of an employeequirement that both, parties to a valid contract affecting such employee, must actbefore the employee can be separated from his job at the request of the union.The union, under the language of the Act, must first expel the member andthen request his discharge because only members of the union are entitled tojobs under the contract.The request having been made, the employer must besatisfied that the employee has refused to pay the required union dues.He maydischarge for no other reason at the union's behest.It is quite clear that these two conditions were not met.The Respondent Unionhad not expelled the Charging Parties, has not as yet expelled them, it askedtheir discharge, the fol-de-rol regarding a verbal contract requiring such dischargeismeaningless, the request was invalid, the employees could not even be sothreatened with loss of employment as to put them in any jeopardy until theywere first expelled from the Union.The representative of the Respondents, who is a layman, sought an excuse inequity by the following testimony of Business RepresentativeWest:Q. (By Mr. Fagan.)How many employes have you got unemployed?A. About 150 of various classifications.Mr. FAGAN: That is all.In the, opinion of the Trial Examiner seeking equity was unnecessary, the Actwill sustain the Respondents' position.Upon all the evidence the Trial Examiner is of the opinion that none of theRespondents herein has engaged in the unfair labor practices alleged in the com-plaint and will therefore recommend that the consolidated complaint and each ofthe nine cases comprising it, numbered 10-CB-643, 644, 645, 646, 647, 648, 649,650, 651 be dismissed.Upon the foregoing findings of fact, and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Hardie-Tynes Manufacturing Company, Birmingham, Alabama, is en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent, Local 271 of the International Association of Machinists,AFL-CIO, and the Respondents, John West and Lloyd C. Bradley, are respec-tively a labor organization and agents thereof within the meaning of the Act.3.The Respondents have not engaged in unfair labor practices within the mean-ing of Section 8(b)(1)(A)and (2)of the Act, as alleged in the complaint.[Recommendations omitted from publication.]